UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4911
ALBERT LYSAITH, a/k/a Roger,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                Catherine C. Blake, District Judge.
                         (CR-01-197-CCB)

                  Submitted: September 30, 2002

                      Decided: October 16, 2002

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Samuel C. Hamilton, Silver Spring, Maryland, for Appellant. Barbara
Slaymaker Sale, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LYSAITH
                               OPINION

PER CURIAM:

   Albert Lysaith was convicted following a bench trial of six counts
of distributing crack cocaine, 21 U.S.C. § 841(a) (2000), and sen-
tenced to sixty-three months imprisonment on each count, to run con-
currently, followed by three years of supervised release. Lysaith’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), stating there are no meritorious issues for appeal but
raising several potential issues. Lysaith has filed a pro se supplemen-
tal brief in which he contends that his conviction and sentence violate
Apprendi v. New Jersey, 530 U.S. 466 (2000). For the reasons that
follow, we affirm.

   Lysaith first claims that the district court erred in admitting certain
statements made by Andrew Flood, the Government’s cooperating
witness. The Government’s evidence consisted primarily of controlled
purchases of crack cocaine from Lysaith by Flood. During Flood’s
testimony, he stated, over Lysaith’s objection, that another person,
Chris Dulaney, had told Flood that Dulaney had purchased crack from
Lysaith. Lysaith contends that the statements do not qualify under the
co-conspirator exception to the hearsay rule because the district court
explicitly found that the Government failed to prove the existence of
a conspiracy.

   A statement is not hearsay, and thus is admissible, if it is offered
against a party and is made by a co-conspirator of the party during the
course and in furtherance of the conspiracy. Fed. R. Evid.
801(d)(2)(E). The burden is on the government, as the proponent of
the material, to prove the above elements by a preponderance of the
evidence as a prerequisite to admission. United States v. Neal, 78 F.3d
901, 905 (4th Cir. 1996).

   We find that Lysaith’s argument fails because the burden of proof
for admission of testimony under Rule 801(d)(2)(E) is a mere prepon-
derance rather than the higher standard—beyond a reasonable doubt
—that would apply in order to convict him of the conspiracy count.
Even assuming that the district court erred in admitting Flood’s state-
ments, its ruling is subject to a harmless error analysis under Fed. R.
                       UNITED STATES v. LYSAITH                        3
Crim. P. 52(a). United States v. Brooks, 111 F.3d 365, 371 (4th Cir.
1997). Given the evidence presented by the Government as to the
controlled purchases of crack cocaine, we find any error in admitting
the hearsay statements to be harmless.

   Next, Lysaith claims that the district court erred in allowing
Flood’s testimony regarding other crack purchases he and Dulaney
had made from Lysaith that were not charged in the indictment. See
Fed. R. Evid. 404(b). Because the testimony was relevant to Lysaith’s
relationship with Flood, the district court’s decision to allow it was
neither arbitrary nor irrational. See United States v. McMillon, 14 F.3d
948, 955 (4th Cir. 1994) (stating that evidence is admissible if it helps
explain how the illegal relationship between the participants devel-
oped).

   Third, Lysaith challenges the district court’s decision to allow an
audiotape of conversations between Flood and Lysaith to be played,
even though the tape recorded only Flood’s voice. However, Flood
testified as to Lysaith’s part of the conversations and Lysaith was able
to cross-examine Flood regarding this testimony. Accordingly,
Lysaith cannot show that he was prejudiced by the omission of his
voice on the recordings.

   Fourth, Lysaith challenges the testimony of the Government’s
expert witness who testified that the substance involved was crack
cocaine. The Government presented the testimony of Sarah Cheno-
weth, a forensic chemist with the Prince George’s County Police
Department Drug Analysis Laboratory. Chenoweth testified that she
received a bachelor’s degree in chemistry, completed a five-month
training course with the County Police Department, and attended
training programs run by the Drug Enforcement Agency. Lysaith
objected to her qualification as an expert on the grounds that she did
not have any specific course work in the analysis of controlled sub-
stances.

   Rule 702, Fed. R. Evid., authorizes the presentation of expert opin-
ion testimony in cases in which "scientific, technical, or other special-
ized knowledge will assist the trier of fact to understand the evidence
or to determine a fact in issue." Fed. R. Evid. 702. The district court’s
decision to accept or reject the qualifications of an expert is reviewed
4                      UNITED STATES v. LYSAITH
for abuse of discretion. United States v. Powers, 59 F.3d 1460, 1470-
71 (4th Cir. 1995); United States v. Harris, 995 F.2d 532, 534 (4th
Cir. 1993).

   Chenoweth testified that, in addition to her academic training in
chemistry, she had conducted 600 analyses of substances for the
Prince George’s County Police Department and had been called as an
expert witness 22 times. In light of Chenoweth’s training and educa-
tion, we find that the district court’s decision to qualify her as an
expert was not an abuse of its discretion.

   Finally, Lysaith contends that the district court erred in denying his
motion for judgment of acquittal because the Government failed to
establish an effect on interstate commerce. This court has held that
Congress found that the distribution and possession of controlled sub-
stances have a substantial and direct effect upon interstate commerce.
United States v. Leshuk, 65 F.3d 1105, 1112 (4th Cir. 1995). A con-
viction under 21 U.S.C. § 841(a) does not require individualized
proof that the crime substantially affected interstate commerce.
United States v. Lane, 883 F.2d 1484, 1492 (10th Cir. 1989). There-
fore, this claim is without merit.

   In his supplemental pro se brief, Lysaith contends that his sentence
was imposed in violation of Apprendi because no drug quantity was
alleged in the indictment. Because Lysaith did not object to or raise
this issue below, review is for plain error. See Fed. R. Crim. P. 52(b);
United States v. Pinckney, 938 F.2d 519, 522 (4th Cir. 1991).

   The district court did not commit plain error. Lysaith’s sentence of
63 months imprisonment does not exceed the statutory maximum of
240 months set forth in § 841(a). Thus, his sentence does not impli-
cate Apprendi. See United States v. Kinter, 235 F.3d 192, 199-202
(4th Cir. 2000), cert. denied, 532 U.S. 937 (2001) (holding Apprendi
is not implicated by an application of the Sentencing Guidelines that
increases the sentencing range, so long as the sentence imposed does
not exceed the statutory maximum). Moreover, because Lysaith’s sen-
tence does not exceed the maximum allowed by the Guidelines or
statute, this court lacks the authority to review the sentence. United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990) (finding a chal-
lenge to court’s exercise of discretion in setting a sentence within a
                       UNITED STATES v. LYSAITH                       5
properly calculated guidelines range not reviewable on appeal).
Therefore, Lysaith’s claim is meritless.

   In accordance with Anders, we have reviewed the entire record and
find no meritorious issues for appeal. We therefore affirm Lysaith’s
conviction and sentence. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED